These appeals are taken from certain orders which directed the appellant to pay certain sums of money over to one Edward Potter. Edward Potter was a party to the proceeding in the Supreme Court, but no appeal is taken insofar as the orders affect him, and his rights are not before this court. The interest of the respondent in the moneys directed to be paid over depends upon the disposition of the orders insofar as they direct the money to be paid to Potter. Appeals dismissed, with ten dollars costs and disbursements, on the ground that Edward Potter is a necessary party to the appeal. In any event, consideration of the merits would require affirmance. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.